Exhibit 10.1

﻿

PROMISSORY NOTE

U.S.$ 13,500,000.00Dated: February 26th, 2017

FOR VALUE RECEIVED, the undersigned, Pricesmart Honduras, S.A. de C.V. a
sociedad anonima de capital variable organized and existing under the laws of
Honduras (the “Borrower”) HEREBY PROMISES TO PAY to the order of Citibank, N.A.
(together with its successors and assigns, hereinafter the “Bank”), acting
through its international banking facility, the principal sum of Thirteen
Million Five Hundred United States Dollars (U.S.$ 13,500,000.00) as stated in
the amortization schedule in section 1 (d) hereof.

 The Borrower promises to pay interest on the unpaid principal amount hereof
from the date hereof until such principal amount is paid in full, payable on the
last day of each Interest Period (as defined below), on the date this loan shall
be paid in full, at an interest rate per annum equal at all times during each
Interest Period to 3.00 % per annum above the rate of interest per annum
determined on the basis of the London interbank offered rate for deposits in
U.S. Dollars (“LIBOR”) for a period equal to such Interest Period, as shown on
the display page designated as Reuters Screen LIBOR 01 (or any replacement
Reuters page which displays that rate, or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters) at approximately 11:00 a.m. (London time) two Business Days (as defined
below) prior to the first day of such Interest Period (the “Screen Rate”) for
advances with a tenor equal to the Interest Period and for an amount in U.S.
Dollars approximately equal to the unpaid principal of this Note then
outstanding; provided that if no Screen Rate has a tenor equal to the Interest
Period, then LIBOR shall be the rate which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available) which is less than the Interest Period of
the loan, and (b) the applicable Screen Rate for the shortest period (for which
that Screen Rate is available) which exceeds the Interest Period of the loan;
provided, that in the event that the Borrower fails to provide the Bank with at
least three (3) full Business Days' notice of its intent to make the borrowing
evidenced by this Note, and in connection with such failure, the Bank incurs any
penalties, fees, costs or charges in providing the funds for such borrowing,
then the margin above the interest rate charged by the Bank for the first
Interest Period of such borrowing shall be increased by the amount of such
penalties, fees, costs and charges.  If, on or prior the first day of any
Interest Period the Bank determines that, by reason of circumstances affecting
the London interbank market, “LIBOR” cannot be determined pursuant to the
definition thereof, then the Bank shall give notice thereof to the Borrower as
soon as practicable and the Interest Rate to be used in substitution of LIBOR
shall be the rate of interest announced publicly by Citibank, N.A. in New York
City two (2) Business Days prior to the first day of such Interest Period.  The
period between the date hereof and the date of payment in full of the principal
amount hereof shall be divided into successive periods, each such period being
an “Interest Period”.  The initial Interest Period shall begin on the day this
Note is dated above on this page and each subsequent Interest Period shall begin
on the last day of the immediately preceding Interest Period.  The duration of
each Interest Period shall be three (3) months, provided,  however, that (a) the
duration of any Interest Period which begins prior to the maturity hereof and
would otherwise end after such maturity shall end on such maturity; (b) whenever
the last day of any Interest Period would otherwise occur on a day other than a
Business Day, the last day of such Interest Period shall be extended to occur on
the next succeeding Business Day, provided, however, that, if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and (c) whenever the first day of any Interest Period
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.  A “Business Day” means a day on which dealings are
carried on in the London, England interbank market and banks are opened for
business in London and not required or authorized to close in New York City and
San Pedro Sula, Honduras.  During the continuance of an Event of Default, if
notified in writing by the Bank, the Borrower shall pay interest on the unpaid
principal amount hereof, and on any amount of interest, fees or other amounts
not paid when due, at an interest rate per annum equal at all times to 2.00%
above the rate per annum required to be paid on unpaid principal pursuant to the
foregoing, payable on the dates specified for payment of interest above and on
demand.

﻿



--------------------------------------------------------------------------------

 

SECTION 1. Payments and Computations

(a)



All payments made by the Borrower under this Note shall be made, without
deduction, withholding, set off or counterclaim, no later than 11:00 A.M. (New
York City time) on the date when due in freely transferable lawful money of the
United States of America to the Bank at its address at 388 Greenwich Street, New
York, NY 10013, United States of America, for the account of the Bank’s Lending
Office in same day funds. The Bank’s “Lending Office” means the main office of
the Bank in New York, NY, U.S.A., or any other office or affiliate of the Bank
hereafter selected and notified to the Borrower from time to time by the Bank.

(b)



Computations of interest shall be made by the Bank on the basis of a year of 360
days for the actual number of days elapsed (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.

(c)



Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest; provided, however, that if such extension would cause such
payment to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day. Any amounts of principal repaid
hereunder may not be reborrowed.

(d)



The Borrower shall repay to the Bank the aggregate principal amount in
accordance with the amortization schedule below, provided however, that the last
installment shall be sufficient to repay the outstanding principal in full:

DATE

PRINCIPAL

PRINCIPAL PAYMENT

BALANCE

26/02/2018

 

 

13,500,000

29/05/2018

13,500,000

337,500

13,162,500

28/08/2018

13,162,500

337,500

12,825,000

26/11/2018

12,825,000

337,500

12,487,500

26/02/2019

12,487,500

337,500

12,150,000

28/05/2019

12,150,000

337,500

11,812,500

27/08/2019

11,812,500

337,500

11,475,000

26/11/2019

11,475,000

337,500

11,137,500

26/02/2020

11,137,500

337,500

10,800,000

26/05/2020

10,800,000

337,500

10,462,500

26/08/2020

10,462,500

337,500

10,125,000

27/11/2020

10,125,000

337,500

9,787,500

26/02/2021

9,787,500

337,500

9,450,000

26/05/2021

9,450,000

337,500

9,112,500

26/08/2021

9,112,500

337,500

8,775,000

26/11/2021

8,775,000

337,500

8,437,500

28/02/2022

8,437,500

337,500

8,100,000

26/05/2022

8,100,000

337,500

7,762,500

26/08/2022

7,762,500

337,500

7,425,000

28/11/2022

7,425,000

337,500

7,087,500

24/02/2023

7,087,500

7,087,500

0

﻿

﻿

﻿

SECTION 2. Prepayments

﻿



--------------------------------------------------------------------------------

 

(a)



The Borrower may, upon at least ten (10) Business Days’ notice to the Bank
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay this Note in whole or in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid, provided that (x) each partial prepayment shall be in
a principal amount not less than U.S.$500,000 and (y) in the event of such
prepayment, other than on the last day of an Interest Period, the Borrower shall
be obligated to reimburse the Bank in respect thereof pursuant to Section 15(c).

(b)



If the Bank shall notify the Borrower that the introduction of or any Change in
Law makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for the Bank to continue to fund or maintain this
Note, upon demand by the Bank the Borrower shall forthwith prepay in full this
Note with accrued interest thereon and all other amounts payable by the Borrower
hereunder.

SECTION 3. Increased Costs

If due to either the introduction of any Change in Law or compliance by the Bank
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) -- there shall be any
increase in the cost to the Bank of funding or maintaining this Note, then the
Borrower shall from time to time, upon demand by the Bank, pay to the Bank
additional amounts sufficient to indemnify the Bank against such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
by the Bank, shall be conclusive and binding for all purposes, absent manifest
error. 

SECTION 4. Increased Capital

If the Bank determines that any Change in Law or compliance by the Bank
therewith affects or would affect the amount of capital required or expected to
be maintained by the Bank or any entity controlling the Bank and that the amount
of such capital is increased by or based upon the existence of the Note, then,
upon demand by the Bank, the Borrower shall pay to the Bank, from time to time
as specified by the Bank, additional amounts sufficient to compensate the Bank
in the light of such circumstances, to the extent that the Bank reasonably
determines such increase in capital to be allocable to the existence of the
Note. A certificate as to such amounts, submitted to the Borrower by the Bank,
shall be conclusive and binding for all purposes, absent manifest error. 

SECTION 5. Taxes

(a) Any and all payments by or on account of the Borrower made to the Bank under
this Note shall be made in accordance with Section 1 free and clear of and
without deduction for any and all present and future taxes (including, without
limitation, value-added taxes and withholding for any Taxes), except as required
by applicable law.  If any applicable law requires the deduction or withholding
of any Taxes from any such payment to the Bank, then the Borrower shall make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant governmental authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5) the Bank receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any other instrument
to be delivered hereunder or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Note or any other
instrument to be delivered hereunder (hereinafter referred to as “Other Taxes”).
(c) The Borrower shall indemnify the Bank for and hold it harmless against the
full amount of Taxes or Other Taxes (including, without limitation, any taxes of
any kind imposed or asserted by any jurisdiction on amounts payable under this
Section 5) imposed on or paid by the Bank or any affiliate of the Bank in
respect of any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date the Bank makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Bank, at its address referred to in Section 13, the original or a
certified copy of a receipt evidencing such payment.  In the case of any payment
hereunder or



--------------------------------------------------------------------------------

 

under any other documents to be delivered hereunder by or on behalf of the
Borrower, if the Borrower determines that no Taxes are payable in respect
thereof, the Borrower shall, at the Bank’s request, furnish, or cause the pay or
to furnish, to the Bank, an opinion of counsel acceptable to the Bank stating
that such payment is exempt from Taxes.

(e) If the Bank is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under this Note, it shall upon written request
(but only if the Bank is lawfully able to do so) use best efforts to provide
within a reasonable time the Borrower with two copies of any form, document or
other certification, appropriately completed, necessary for the Bank to be
exempt from, or entitled to a reduced rate of Tax on payments pursuant to this
Note. Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation shall not be required
if in the Bank’s reasonable judgment such completion, execution or submission
would subject the Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of the Bank. 

SECTION 6. Use of Proceeds

The proceeds of this Note shall be available (and the Borrower agrees that it
shall use such proceeds) solely for restructuring of existing bank Debt of the
Borrower in Honduras.

SECTION 7. Representations and Warranties

The Borrower represents and warrants as follows:

(a)



The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Honduras and has all requisite corporate power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own, lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

(b)



The execution, delivery and performance by the Borrower of this Note and any
other document to which it is or is to be a party, in relation to this
transaction, and the consummation of the transactions contemplated hereby, are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Borrower’s charter and
bylaws or equivalent or comparable constitutive documents or (ii) any law or
contractual restriction binding on or affecting the Borrower (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of any contractual restriction
binding on or affecting such loan party, any of its Subsidiaries or any of their
properties, or (iv) result in the creation or imposition of any Lien on any
assets of Borrower or any of its Subsidiaries.

(c)



No authorization or approval or other action by, and no notice to or filing
with, any governmental authority, regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Note or the exercise by the Bank of its rights under this Note.

(d)



This Note has been duly executed and delivered by the Borrower.  This Note is
the legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms.

(e)



The Consolidated balance sheet of the Borrower and its Subsidiaries as at
August, 31 2017 and the related Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the fiscal year then ended, accompanied
by an opinion of Ernst & Young, independent public accountants, and the
Consolidated balance sheet of the Borrower and its Subsidiaries as at and the
related Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the three months then ended November, 30 2017, duly certified
by the chief financial officer of the Borrower, copies of which have been
furnished to the Bank, fairly present, subject, in the case of said balance
sheet as at and said statements of income and cash flows for the three months
then ended, to yearend audit adjustments, the Consolidated financial condition
of the Borrower and its Subsidiaries as at such dates and the Consolidated
results of the operations of the Borrower and its Subsidiaries for the periods
ended on such dates, all in accordance with IFRS.  Since November 30th, 2017,
there has been no Material Adverse Change.



--------------------------------------------------------------------------------

 

(f)



There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this Note
or the consummation of the transactions contemplated hereby.

(g)



The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the U.S. Federal Reserve System), and no
proceeds of the loan evidenced by this Note will be used for any purpose which
violates or is inconsistent with the provisions of Regulation U or Regulation X
of the Board of Governors of the Federal Reserve System or to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

(h)



Each of the Borrower and each of its Subsidiaries has filed, has caused to be
filed or has been included in all tax returns (national, departmental, local,
municipal and foreign) required to be filed and has paid all taxes, assessments,
fees and other charges (including interest and penalties) due with respect to
the years covered by such returns.

(i)



Each of the Borrower and each of its Subsidiaries is in compliance with all
applicable laws, ordinances, rules, regulations and requirements of all
governmental authorities (including, without limitation, all governmental
licenses, certificates, permits, franchises and other governmental
authorizations and approvals necessary to the ownership of its properties or to
the conduct of its business, Environmental Laws, and laws with respect to social
security and pension fund obligations), in each case except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

(j)



No income, stamp or other taxes (other than taxes on, or measured by, net income
or net profits) or levies, imposts, deductions, charges, compulsory loans or
withholdings whatsoever are or will be, under applicable law in Honduras,
imposed, assessed, levied or collected by Honduras or any political subdivision
or taxing authority thereof or therein either (i) on or by virtue of the
execution or delivery of this Note or (ii) on any payment to be made by the
Borrower pursuant to this Note.

(k)



None of the Borrower or any of its Subsidiaries nor any of their respective
properties has any immunity from jurisdiction of any court or from set-off or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of Honduras.

(l)



The Borrower’s obligations under this Note constitute direct, unconditional,
unsubordinated and unsecured obligations of the Borrower and do rank and will
rank pari passu in priority of payment and in all other respects with all other
unsubordinated and unsecured indebtedness of the Borrower.

(m)



This Note is in proper legal form under the law of Honduras for the enforcement
thereof against the Borrower under the law of Honduras; provided that, in the
event of enforcement in the courts of Honduras, the signatures of the parties
signing outside of Honduras must be notarized and apostilled and a translation
of this Agreement into Spanish prepared by an official translator shall be
required;   and to ensure the legality, validity, enforceability or
admissibility in evidence of this Note in Honduras (except for the official
translation into Spanish of any such document by an official translator of the
foreign ministry of Honduras, if executed in a foreign language), it is not
necessary that this Note or any other document be filed or recorded with any
court or other authority in Honduras or that any stamp or similar tax be paid on
or in respect of this Note. Each Note, when duly executed and delivered,
constitutes a título ejecutivo under the laws of Honduras. The submission to
jurisdiction, appointment of the Process Agent, consents and waivers by the
Borrower of this Note is valid and irrevocable.  It is not necessary in order
for The Bank to enforce any rights or remedies under this Note or solely by
reason of the execution, delivery and performance by the Borrower of this Note
that the Bank be licensed or qualified with any Governmental Authority in
Honduras, or be entitled to carry on business in any of the foregoing.

(n)



The Borrower, a nonbank entity located outside the United States of America,
understands that it is the policy of the Board of Governors of the U.S. Federal
Reserve System that extensions of credit by international banking facilities (as
defined in Section 204.8(a) of Regulation D of the Board of Governors of the
U.S. Federal Reserve System as in effect from time to time (“Regulation D”)) may
be used only to finance the non-U.S. operations of a customer (or its



--------------------------------------------------------------------------------

 

foreign affiliates) located outside the United States of America as provided in
Section 204.8(a)(3)(vi) of Regulation D.  Therefore, the Borrower acknowledges
that the proceeds of its borrowing from the International Banking Facility of
the Bank will be used solely to finance the Borrower’s operations outside the
United States of America or that of the Borrower’s foreign affiliates.

(o)



Neither the Borrower nor any of its Subsidiaries is an “investment company”, or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

(p)



No information, exhibit or report furnished by or on behalf of the Borrower to
the Bank in connection with the negotiation of this Note or pursuant to the
terms of this Note contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein not
misleading.

(q)



The Borrower is, individually, and together with its Subsidiaries, Solvent.  

(r)



None of (i) the Borrower or any of its Subsidiaries, or any of their respective
directors, officers, or employees, or (ii) to the knowledge of the Borrower, its
Affiliates or agents or those of any of its Subsidiaries will directly or
indirectly use any part of any proceeds of this Note, or lend, contribute, or
otherwise make available such proceeds to any Person (a) to fund or facilitate
any activities or business of or with any Person that, at the time of such
funding or facilitation, is the subject or the target of Sanctions, (b) to fund
or facilitate any activities or business of or in any Sanctioned Country or (c)
in any other manner that will result in a violation by any Person of
Sanctions.  No direct or indirect use of any part of any proceeds of this Note
or other transactions contemplated hereby will result in a violation of
Anti-Corruption Laws or Sanctions by the Bank or the Borrower.

(s)



Borrower, and to the best of its knowledge and belief, each of its respective
Affiliates, subsidiaries, directors and officers, (i) is not a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) is not a Person who engages in any
dealings or transactions prohibited by Section 2 of such executive order, or, to
Borrower’s knowledge, is otherwise associated with any such Person in any manner
violative of Section 2 of such executive order or any other applicable law,
rule, regulation or order of any governmental authority, (iii) is not a Person
on the list of countries, territories, individuals and/or entities prohibited
pursuant to any law, regulation, or executive order administered by OFAC,
including the List of Specially Designated Nationals and Blocked Persons
administered by OFAC, (iv) is not a Person who is otherwise a target of the
economic sanctions, laws, regulations, embargoes or restrictive measures
administered or enforced by the United States government, including, without
limitation, OFAC and the United States Department of State, (v) if an entity, is
not a prohibited “shell bank” as defined in Section 313 of the USA Patriot Act
of 2001, 31 U.S.C. and does not provide services to any shell bank and (vi) has
operated under policies, procedures and practices, if any, that are in
compliance with the Patriot Act and available to the Bank for the Bank’s review
and inspection during normal business hours and upon reasonable prior notice.

(t)



Neither Borrower, nor to the knowledge of Borrower, any agent or other person
acting on behalf of Borrower, has (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by Borrower (or made by any
person acting on its behalf of which Borrower is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act.

(u)



The Borrower and each of its Subsidiaries is conducting its business in
compliance with Anti-Corruption Laws. The Borrower and each of its respective
Subsidiaries, directors, officers and employees and, to the knowledge of The
Borrower after due inquiry, its respective Affiliates, agents and other Persons
acting for the benefit of The Borrower, are in compliance with all
Anti-Corruption Laws and are not under investigation for or being charged with
any violation of Anti-Corruption Laws, in each case, except as disclosed to The
Bank by The Borrower in writing. The Borrower and each of its Subsidiaries, and
their respective directors, officers and employees and, to the knowledge of The
Borrower after due inquiry, its respective Affiliates and agents are in
compliance with all applicable Sanctions.



--------------------------------------------------------------------------------

 

The Borrower has implemented and maintains in effect policies and procedures to
ensure compliance by it and its Subsidiaries, and its and their respective
directors, officers, employees, Affiliates and agents with Anti-Corruption Laws,
and Anti-Money Laundering Laws and Sanctions.

SECTION 8. Affirmative Covenants

So long as the loan evidenced by this Note shall remain unpaid, the Borrower
will:

(a)



Compliance with Laws, Etc.    (i) Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
Environmental Laws; and (ii) implement, maintain and continue to maintain in
effect, and enforce, policies and procedures to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees,
Affiliates and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and
all applicable Sanctions.

(b)



Payment of Taxes, Etc.  Pay and discharge, and cause each of its Subsidiaries to
pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

(c)



Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is customarily carried
by companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

(d)



Preservation of Corporate Existence, Etc.  Preserve and maintain, and cause each
of its Subsidiaries to preserve and maintain, its corporate existence, rights
(charter and statutory), permits, approvals, licenses, privileges and
franchises; provided,  however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 9(c) and
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right or franchise if the Board of Directors (or
equivalent or comparable organizational body) of the Borrower or such Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower or such Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to the
Borrower, such Subsidiary or the Bank.

(e)



Visitation Rights.  At any reasonable time and from time to time, permit the
Bank or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries.

(f)



Keeping of Books.  Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with IFRS.

(g)



Maintenance of Properties, Etc.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(h)



Transactions with Affiliates.  Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Note with any of their
Affiliates on terms that are fair and reasonable and no less favorable to the
Borrower or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person who is not an Affiliate.

(i)



Reporting Requirements.  Furnish to the Bank: 



--------------------------------------------------------------------------------

 

(i)



as soon as available and in any event within 45 days after the end of each of
the first three quarters of each fiscal year of the Borrower, Consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as of the end
of such quarter and Consolidated and consolidating statements of income and cash
flows of the Borrower and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, duly
certified (subject to year-end audit adjustments) by the chief financial officer
of the Borrower as having been prepared in accordance with IFRS and certificates
of the chief financial officer of the Borrower as to compliance with the terms
of this Note, provided that in the event of any change in IFRS used in the
preparation of such financial statements, the Borrower shall also provide a
statement of reconciliation conforming such financial statements to IFRS;

(ii)



as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing Consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated and consolidating statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal year, in each case accompanied
by an opinion acceptable to the Bank by Ernst & Young or other independent
public accountants acceptable to the Bank, provided that in the event of any
change in IFRS used in the preparation of such financial statements, the
Borrower shall also provide a statement of reconciliation conforming such
financial statements to IFRS;

(iii)



as soon as available and in any event no later than 90 days after the end of
each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Bank, of balance sheets, income statements
and cash flow statements on a monthly basis for the fiscal year following such
fiscal year then ended and on an annual basis for each fiscal year thereafter
until the maturity date of this loan;

(iv)



as soon as possible and in any event within five days after the occurrence of
each Default continuing on the date of such statement, a statement of the chief
financial officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

(v)



promptly after the sending or filing thereof, copies of all reports that the
Borrower sends to any of its security holders, and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the U.S.
Securities and Exchange Commission or any national securities exchange in
Honduras, the United States or any other securities exchange or regulator, if
any;

(vi)



promptly after the commencement thereof, notice of all actions and proceedings
before any court, governmental agency or arbitrator affecting the Borrower or
any of its Subsidiaries of the type described in Section 7(f); and

(vii)



such other information respecting the Borrower or any of its Subsidiaries as the
Bank may from time to time reasonably request.

SECTION 9. Negative Covenants

So long as the loan evidenced by this Note shall remain unpaid, the Borrower
will not:

(a)



Liens, Etc.  Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, without the prior consent
of the Bank, which consent shall not be unreasonably withheld other than:

(i)



Permitted Liens,

(ii)



purchase money Liens upon or in any real property or equipment acquired or held
by the Borrower or any Subsidiary in the ordinary course of business to secure
the purchase price of such property or equipment or to secure Debt incurred
solely for the purpose of financing the acquisition of such property or
equipment, or



--------------------------------------------------------------------------------

 

Liens existing on such property or equipment at the time of its acquisition
(other than any such Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property) or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in this clause (ii) shall not
exceed the amount specified therefor in Section 9(b)(iii)(B) at any time
outstanding,

(iii)



the Liens existing on the date of this Note,

(iv)



other Liens securing Debt in an aggregate principal amount not to exceed U.S.
$500,000.00 (or its equivalent in other currencies) at any time outstanding, and

(v)



the replacement, extension or renewal of any Lien permitted by clause (iii)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent Borrower) of the Debt secured thereby.

(b)



Mergers, Etc.  Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except that any Subsidiary of the Borrower may merge
or consolidate with or into any other Subsidiary of the Borrower, and except
that any Subsidiary of the Borrower may merge into the Borrower, provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.

(c)



Accounting Changes.  Make or permit, or permit any of its Subsidiaries to make
or permit, any change in accounting policies or reporting practices, except as
required by IFRS.

(d)



Change in Nature of Business.  Make, or permit any of its Subsidiaries to make,
any material change in the nature of its business as carried on at the date
hereof.

(e)



Amendment of Constitutive Documents.  Amend its charter and bylaws or equivalent
or comparable constitutive documents in any respect which would reasonably be
expected to have a Material Adverse Effect.

SECTION 10. Events of Default

If any of the following events (“Events of Default”) occurs and is continuing:

(a)



(i) The Borrower shall fail to pay any principal of this Note when due and
payable; or (ii) shall fail to pay any interest or other amount payable
hereunder when due; or

(b)



Any representation or warranty made by the Borrower (or any of its officers)
under or in connection with this Note proves to have been incorrect in any
material respect when made; or

(c)



The borrower fails to perform or observe any term, covenant or agreement
contained in this Note on its part to be performed or observed if such failure
shall remain un-remedied for 5 or more days after the earlier of the date on
which (A) any officer of the Borrower becomes aware of such failure or
(B) written notice thereof shall have been given to the Borrower by the Bank; or

(d)



The Borrower or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or notional
amount of at least U.S. $2,000,000.00 (or its equivalent in other currencies) in
the aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such



--------------------------------------------------------------------------------

 

agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e)



The Borrower or any of its Subsidiaries shall generally not pay its Debts as
such Debts become due, or shall admit in writing its inability to pay its Debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower, any of its
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its Debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property; or the
Borrower or any of its Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or

(f)



Any final non-appealable judgment or order for the payment of money in excess of
U.S. $2,000,000.00 (or its equivalent in other currencies) is rendered against
the Borrower or any of its Subsidiaries and either (i) enforcement proceedings
are commenced by any creditor upon such judgment or order or (ii) there is a
period of 5 or more consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, is not in effect;
or

(g)



Any final non-appealable non-monetary judgment or order is rendered against the
Borrower or any of its Subsidiaries that could be reasonably expected to have a
Material Adverse Effect, and there is any period of 5  or more consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(h)



The obligations of the Borrower under this Note shall fail to rank at least
pari passu with all other unsecured Debt of the Borrower; or

(i)



Any provision of this Note ceases to be valid and binding on or enforceable
against the Borrower, or the Borrower shall so assert or state in writing, or
the obligations of the Borrower under this Note in any way become illegal; or

(j)



Either (i) any authority asserting or exercising governmental or police powers
in Honduras takes any action, including a general moratorium, canceling,
suspending or deferring the obligation of the Borrower to pay any amount of
principal or interest payable under this Note or preventing or hindering the
fulfillment by the Borrower of its obligations under this Note or having any
effect on the currency in which the Borrower may pay its obligations under this
Note or on the availability of foreign currencies in exchange for Honduran
Lempira (HNL) (including any requirement for the approval to exchange foreign
currencies for HNL) or otherwise or (ii) the Borrower voluntarily or
involuntarily, participates or takes any action to participate in any facility
or exercise involving the rescheduling of the Borrower’s Debts or the
restructuring of the currency in which the Borrower may pay its obligations; or

(k)



Any authority asserting or exercising governmental or police powers in Honduras
or any person acting or purporting to act under such authority takes any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
material portion of the property of the Borrower.  Whether such action from an
authority in Honduras is material will be determined at the sole and reasonable
discretion of the Bank; or

(l)



Pricesmart Inc., a Delaware corporation, ceases to beneficially own at least
sixty percent (60%) of the outstanding Voting Stock of the Borrower; or

(m)



A Material Adverse Change shall have occurred and be continuing; or

(n)



(i) the Guarantor shall fail to perform or observe any term, covenant or
agreement in the Guaranty or

(ii) a Guarantor Event of Default (as defined in the Guaranty) has occurred and
is continuing,

﻿





--------------------------------------------------------------------------------

 

then, and in any such event, the Bank may, by notice to the Borrower, declare
this Note, all principal amounts evidenced thereby, all interest thereon and all
other amounts payable under this Note to be forthwith due and payable, whereupon
this Note, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under clause (e) above, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

SECTION 11. Amendments, etc

No amendment or waiver of any provision of this Note, nor consent to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Bank, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 12. Notices, etc

All notices and other communications provided for hereunder shall be in writing
and mailed (by international courier), telecopied, telegraphed, telexed, cabled
or delivered, if to the Borrower, at its address at 100mts al Sur del CURN
Sector El Playon, San Pedro Sula, Honduras, Attention: Susan Altamirano with a
copy to the Borrower at 9740 Scranton Road, San Diego, CA 92121, U.S.A.,
Attention: Atul Patel; and if to the Bank, at its address at 388 Greenwich
Street, New York, NY 10013, United States of America, Attention: Corporate and
Investment Bank – Global Capital Management with a copy to the Bank at Colonia
Loma Linda Norte, Boulevard Suyapa Contiguo al BCIE, Tegucigalpa, Honduras,
Attention: Reina Irene Mejia; or, as to each party, at such other address as
shall be designated by such party in a written notice to the other party. All
such notices and communications shall, when mailed, telecopied, telegraphed,
telexed or cabled, be effective when deposited in the mails, telecopied,
delivered to the telegraph company, confirmed by telex answerback or delivered
to the cable company, respectively.

SECTION 13. No Waiver; Remedies

No failure on the part of the Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 14. Costs and Expenses

(a)



The Borrower agrees to pay on demand all reasonably and documented losses, costs
and expenses of the Bank, if any (including reasonable and documented counsel
fees and expenses), in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceedings or otherwise) of this Note and the Guaranty
including, without limitation, reasonable and documented losses, costs and
expenses sustained by the Bank as a result of a default hereunder.

(b)



The Borrower agrees to indemnify and hold harmless the Bank and each of its
Affiliates  and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) this Note, or
the actual or proposed use of the proceeds thereof, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
subsection (b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.  The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Bank, any of its Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability arising out of or



--------------------------------------------------------------------------------

 

otherwise relating to this Note, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of this Note.

(c)



If the Borrower makes any payment of principal under this Note or pursuant to
Sections 2, 3 or 4 or acceleration of the maturity of the Note pursuant to
Section 11 or for any other reason on a date other than on the dates as set
forth in Section 1(c) or the maturity date hereof or on the last day of an
Interest Period, or if the Borrower fails to make a payment or prepayment of
this Note for which a notice of prepayment has been given or that is otherwise
required to be made, the Borrower shall, upon demand, pay the Bank any resulting
loss, cost or expense incurred by it, including (without limitation), any loss
(including loss of anticipated profits), cost or expense incurred in obtaining,
liquidating or reemploying deposits or other funds acquired by the Bank to
maintain this Note.

(d)



Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
3, 4, 5, 15, 17, 22, 23 and 24 shall survive the payment in full of the
principal, interest and all other amounts payable hereunder.

SECTION 15. Right of Set-off

(a)



Upon the occurrence and during the continuance of any Event of Default, the Bank
and any of its Affiliates are hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived by
the Borrower), to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final), at
any time held and other indebtedness at any time owing by the Bank or any of its
Affiliates to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Note, irrespective of whether or not the Bank shall have made any demand under
this Note and although such obligations may be unmatured or contingent. The Bank
agrees to notify the Borrower promptly after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Bank and its Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Bank and its Affiliates may have
against the Borrower.

(b)



The Borrower hereby authorizes the Bank and any of its Affiliates, if and to the
extent payment is not made when due hereunder, to charge from time to time
against any or all of the Borrower’s accounts with the Bank or any of its
Affiliates for any amount so due even if such charge causes any such accounts to
be overdrawn.  So long as any amount under this Note shall remain unpaid, the
Borrower shall, unless the Bank otherwise consents in writing, maintain its
current account number 3298023 with Banco de Honduras, S.A. a subsidiary of
Citibank New York. The Bank is hereby authorized to deliver a copy of this Note
to any of its Affiliates for the purposes described in this Section 16.

(c)



The currency equivalent of the amount of any deposit or indebtedness that shall
be set-off and applied against any and all obligations of the Borrower hereunder
or that may be charged against any or all of the Borrower’s accounts with the
Bank or any of its Affiliates shall be that which, in accordance with normal
banking procedures, will be necessary to purchase with such other currency, in
New York City, NY, U.S.A., the amount of United States Dollars that the Borrower
has so failed to pay when due.

SECTION 16. Judgment

(a)



If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in United States Dollars into another currency, the
Borrower and the Bank agree, to the fullest extent permitted by law, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Bank could purchase United States Dollars with such other
currency in New York City on the Business Day preceding that on which final,
non-appealable judgment is given.

(b)



The obligation of the Borrower in respect of any sum due from it to the Bank
hereunder shall, notwithstanding any judgment in a currency other than United
States Dollars, be discharged only to the extent that on the Business Day
following receipt by the Bank of any sum adjudged to be due hereunder in such
other currency, the Bank may in accordance with normal banking procedures,
purchase United States Dollars with such other currency.  If the amount



--------------------------------------------------------------------------------

 

of United States Dollars so purchased is less than the sum originally due to the
Bank in United States Dollars, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Bank against such loss, and
if the United States Dollars so purchased exceed the sum originally due to the
Bank in United States Dollars, the Bank agrees to remit to the Borrower such
excess.

SECTION 17. Pronouns

If appropriate, each neuter pronoun shall be read as a masculine or feminine
pronoun and each singular pronoun as a plural pronoun.

SECTION 18. Completion of Instrument

The Borrower hereby irrevocably authorizes the Bank, if this Note is delivered
to the Bank undated, to complete the appropriate blank at the head of this Note
with a date that is the earlier of the date this Note is delivered to the Bank
and the date any obligation intended to be evidenced hereby is first created,
or, if it is delivered with elements essential to its being an instrument not
completed, to make whatever appropriate insertions are necessary to make this
Note an instrument.

SECTION 19. Certain Waivers

The Borrower hereby waives presentment for payment, demand, notice of dishonor
and protest of this Note.

SECTION 20. Binding Effect

The Borrower shall not assign or transfer any right or obligation under this
Note without the prior written consent of the Bank. This Note shall be binding
upon and inure to the benefit of the Borrower and the Bank and their respective
successors and assigns. The Bank may assign to any third party all or any part
of, or any interest in, the Bank’s rights and benefits hereunder and to the
extent of such assignment such assignee shall have the same rights and benefits
against the Borrower as it would have had if it were the Bank hereunder.

SECTION 21. Governing Law

This Note and any claims, controversy, dispute or cause of action based upon,
arising out of or relating to this Note and the transactions contemplated hereby
and thereby, shall be governed by and construed in accordance with the laws of
the State of New York, United States of America.

SECTION 22. Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or other electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 23. Consent to Jurisdiction; Waiver of Immunities

(a)



The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, over any action or proceeding arising out of
or related to this Note, the Guaranty or for recognition or enforcement of any
judgment, and the Borrower hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such federal court. The Borrower hereby irrevocably appoints CT Corporation
System (the “Process Agent”), with an office on the date hereof at 111 Eighth
Avenue, New York, NY 10011, U.S.A., as its agent to receive on behalf of the
Borrower and its property, service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding.  Such
service may be made by mailing or delivering a copy of such process to the
Borrower in care of the Process Agent at the Process Agent’s above address, and
the Borrower hereby irrevocably authorizes and directs the Process Agent to
accept such



--------------------------------------------------------------------------------

 

service on its behalf.  As an alternative method of service, the Borrower also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to the Borrower at its
address as set forth in Section 13 above. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)



The Borrower irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Note, or the Guaranty in any New York State or federal
court.  The Borrower hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c)



Nothing in this Section 23 shall affect the right of the Bank to serve legal
process in any other manner permitted by law or affect the right of the Bank to
bring any action or proceeding against the Borrower or its property in the
courts of any other jurisdiction.

(d)



To the extent that the Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, the Borrower hereby
irrevocably waives such immunity in respect of its obligations under this Note,
and, without limiting the generality of the foregoing, agrees that the waivers
set forth in this subsection (d) shall have the fullest scope permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States are intended
to be irrevocable for purposes of such Act.

SECTION 24. Confidentiality

The Bank agrees to hold all Confidential Information obtained pursuant to the
provisions of this Note in accordance with its customary procedure for handling
such information of this nature and in accordance with safe and sound banking
practices, provided, that nothing herein shall prevent the Bank from disclosing
and/or transferring such Confidential Information (i) upon the order of any
court or administrative agency or otherwise to the extent required by statute,
rule, regulation or judicial process, (ii) to bank examiners or upon the request
or demand of any other regulatory agency or authority, (iii) which had been
publicly disclosed other than as a result of a disclosure by the Bank prohibited
by this Note, (iv) in connection with any litigation to which the Bank is a
party, or in connection with the exercise of any remedy hereunder or under this
Note, (v) to the Bank’s legal counsel and independent auditors and accountants,
(vi) to the Bank’s branches, subsidiaries, representative offices, affiliates,
Citigroup and its affiliates, and agents and third parties selected by any of
the foregoing entities, wherever situated, for confidential use (including in
connection with the provision of any service and for data processing,
statistical and risk analysis purposes), and (vii) subject to provisions
substantially similar to those contained in this Section 24, to any actual or
proposed participant or assignee or party to a risk transfer [or (viii) on a
confidential basis to any rating agency in connection with rating the Borrower
or any of its Subsidiaries or the facilities provided pursuant to this
Agreement].  Any Person required to maintain the confidentiality of information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.

SECTION 25. Patriot Act.

The Bank hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Bank to identify the Borrower
in accordance with the Patriot Act.  The Borrower shall, and shall cause each of
its subsidiaries to, provide such information and take such actions as are
reasonably requested by the Bank in order to assist the Bank in maintaining
compliance with the Patriot Act.

SECTION 26. Defined Terms

(a)



As used in this Note, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):





--------------------------------------------------------------------------------

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, the
U.K. Bribery Act of 2010, and all other Applicable Law concerning or relating to
bribery, money laundering or corruption.

“Bank” has the meaning specified in the first paragraph of this Note.

“Borrower” has the meaning specified in the first paragraph of this Note.

“Business Day” has the meaning specified in the second paragraph of this Note.

“Capitalized Leases” means all leases that have been or should be, in accordance
with IFRS, recorded as capitalized leases.

“Change in Law” means the occurrence, after the date of this Note, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof
(including, without limitation, any change by way of imposition or increase of
reserve requirements) by any governmental authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any governmental authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Citigroup” means Citigroup, Inc. and each subsidiary and affiliate thereof
(including, without limitation, Citibank, N.A. and each of its branches wherever
located).

“Confidential Information” means information that the Borrower furnishes to the
Bank, but does not include any such information that is or becomes generally
available to the public or that is or becomes available to the Bank from a
source other than the Borrower, unless, to the actual knowledge of the recipient
of such information, such source breached an obligation of confidentiality in
providing such information to such recipient.

“Consolidated” refers to the consolidation of accounts in accordance with IFRS.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with IFRS,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of



--------------------------------------------------------------------------------

 

enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 “Environmental Action” means any action, suit, demand, demand letter, claim,
written notice of noncompliance or violation, written notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, Environmental Permit or
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment, including, without limitation, (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local, national, regional or
foreign statute, law, ordinance, rule, regulation, code, order, judgment, decree
or judicial or agency interpretation, policy or guidance relating to pollution
or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Events of Default” has the meaning specified in Section 11.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Bank or required to be withheld or deducted from a payment to the Bank, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Bank being organized under the laws of, or having its principal office or, its
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes and [(b)] any U.S.
federal withholding Taxes imposed under FATCA

“FATCA” means Sections 1471 through 1474 of the United States Internal Revenue
Code of 1986 (the “Code”), as of the date of this Note (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Code.

  “Foreign Corrupt Practices Act” means the Foreign Corrupt Practices Act of
1977 (15 U.S.C. §§ 78dd-1, et seq.), as amended.

“Guarantor” means PriceSmart, Inc., corporation organized and existing under the
laws of Delaware.

“Guaranty” means that certain Guaranty dated as of July 28, 2014 and made by the
Guarantor in favor of Citigroup Inc. and each subsidiary or affiliate thereof,
including Citibank, N.A.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals,



--------------------------------------------------------------------------------

 

materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Board.

“Indemnified Party” has the meaning specified in Section 15(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Note and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Interest Period” has the meaning specified in the second paragraph of this
Note.

“Lending Office” has the meaning specified in Section 1(a).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and their respective Subsidiaries taken as a whole,
(b) the rights and remedies of the Bank under this Note or (c) the ability of
the Borrower to perform its obligations under this Note.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of U.S.$500,000.00 (or its equivalent in other currencies) or more in any
year or otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of such Person.

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

“Other Taxes” has the meaning specified in Section 5(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 8(b) hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 30
days; (c) pledges or deposits to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.





--------------------------------------------------------------------------------

 

“Process Agent” has the meaning specified in Section 23(a).

“Regulation D” means Regulation D of the Board of Directors of the U.S. Federal
Reserve System, as in effect from time to time.

“Sanctioned Country” means, at any time, a country or territory, which is the
subject or target of any Sanctions, including, but not limited to the Crimea
region, Cuba, Iran, North Korea, Sudan and Syria.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, Her Majesty’s Treasury of the United Kingdom, the European Union or any
EU member state, the United Nations Security Council, or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, or (c) otherwise the subject of Sanctions, including any
Person controlled or 50 percent or more owned, directly or indirectly, by
(individually or in the aggregate) or acting on behalf of any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions, requirements, or trade
embargoes imposed, administered, or enforced from time to time by (a) the U.S.
government, including without limitation, those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury and the U.S.
Department of State, (b) Her Majesty’s Treasury of the United Kingdom, (c) the
European Union or any European Union member state, (d) the United Nations
Security Council, or (e) any other relevant sanctions authority.

 “Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding [and value-added tax]), assessments,
fees or other charges imposed by any governmental authority, irrespective of the
manner in which they are collected or assessed, including any interest,
additions to tax or penalties applicable thereto.

“United States” or “U.S.” means the United States of America.

“U.S. Dollars”, “U.S. $” and “$” means the lawful currency of the United States.

“Taxes” has the meaning specified in Section 5(a).





--------------------------------------------------------------------------------

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

(b)



All accounting terms not specifically defined herein shall be construed in
accordance with International Financial Standards (“IFRS”).

SECTION 27. Waiver of Jury Trial.

Each of the Borrower and the Bank hereby irrevocably waives all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Note or the actions of the
Bank in the negotiation, administration, performance or enforcement hereof. Each
of the borrower and the lender (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this agreement and the other loan documents by, among
other things, the mutual waivers and certifications in this section.

SECTION 28. Right of First Refusal.

The Borrower hereby grants to the Bank and its Subsidiaries and Affiliates the
exclusive right (which for the avoidance of doubt, is not an obligation of the
Bank) to advise in relation to and execute with the Borrower any Hedge Agreement
in connection with the this Note, subject to terms and conditions mutually
acceptable to the parties thereto. Notwithstanding the  aforementioned in
this Section 28,In addition, the Borrower also hereby grants to the Bank and its
Subsidiaries and Affiliates the exclusive right (which for the avoidance of
doubt, is not an obligation of the Bank) to execute any refinancing, extension
or novation of this Note.

SECTION 29.    Severability

If any provision of this Agreement is found by a court to be invalid or
unenforceable, to the fullest extent permitted by applicable law, each of the
parties hereto hereby agrees that such invalidity or unenforceability will not
impair the validity or enforceability of any other provision hereof.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its
officer thereunto duly authorized, as of the date first above written.

Picture 1 [psmt-20180228xex10_1g001.jpg]

﻿

﻿



--------------------------------------------------------------------------------